t c memo united_states tax_court darwin j albers peggy l albers petitioners v commissioner of internal revenue respondent docket no filed date frank w bastian for petitioners david s weiner and frederick l wesner for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax tax for their taxable_year we must decide whether petitioners are entitled for their taxable_year to deduct under sec_162 the dollar_figure claimed for employee benefit programs in schedule f profit or loss from farming petitioners’ schedule f included as part of their tax_return for that year we hold that they are not findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found except as stated below petitioners who at all relevant times had two children resided in sioux falls south dakota sioux falls at the time they filed the petition in this case at all relevant times petitioner darwin j albers mr albers owned and operated a grain farm farming_business near sioux falls on a date not disclosed by the record mr albers and petitioner peggy l albers ms albers signed a two-page preprinted form entitled written employment agreement ms albers’s employment agreement ms albers’s employment agree- ment provided in pertinent part this agreement made by and between peggy albers here- inafter employee and darwin albers hereinafter employer 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the year at issue 2the word sample appeared across the first page of the employment agreement whereas employee is and has been performing services as an employee for the employer and whereas employer agrees to compensate employee for such services and whereas employer is engaged in the business of farm- ing ie farming carpentry insurance sales etc and whereas the parties wish to formalize in writing their contractual relationship as employer and employee whereas this agreement is to remain in effect as long as each party abides to said agreement now therefore the parties do hereby agree and contract to the following services of employee employee shall at the direction of the em- ployer perform the following services for the employer hauling grain truck drive tractor grain cart getting parts hauling water for spraying fuel picking etc approx hrs week eg bookkeeping accounts_payable services business errands preparation of meals for help phone services field work clerical and or retail services and other usual and customary services to the business define these services changes in required services will be communicated by the employer to the employee through the course of employment compensation employer agrees to establish and pay named employee dollar_figure per hour per dollar_figure ie monthly hourly etc compensation_for ser- vices performed compensation is subject_to change upon the employer’s discretion benefits in addition to the above compensation the employer agrees to provide certain benefits according to the terms and provisions of an established plan outlined in plan summary important notice the written employment agreement included in your packet is a sample of the type of agreement that can be used between the employer and the employee spouse a written employment agreement can be used to further solidify the formal working relationship between the employer and the employee spouse however the ability for a sole_proprietor farmer or business owner to take advantage of agriplan or bizplan does not rely upon this written_agreement as long as an employer employee relationship exists reproduced literally during the year at issue mr albers employed ms albers to and she did perform services for his farming_business as provided in ms albers’s employment agreement during that year mr albers paid ms albers monthly cash wages of dollar_figure for those services from which he withheld social_security_tax and medicare_tax totaling dollar_figure during ms albers was also employed in surgical tech training by sioux fall school district at southeast vocational technical school and as a nurse assistant by plastic surgery associates plastic surgery associates of south 3during the year at issue other individuals performed services for mr albers’s farming_business mr albers treated those individuals as independent contractors dakota ltd during plastic surgery associates provided health insurance to ms albers that covered her but not mr albers or their children on date mr albers signed a preprinted form that was an authorization to provide a medical reimbursement plan under agriplan through agribiz the preprinted form on which that authorization appeared stated in pertinent part employer information agriplan bizplan employer last name first name albers darwin filing_status sole_proprietor k-1 partnership c_corporation sub s_corporation participation and eligibility requirements check excluded employees and elect the respective maximums if a maximum is not elected it will automatically be defaulted to the maximum allowed part-time employees not completing hours of work per week maximum of hours seasonal employees not completing months of work within a year maximum of months employees not completing years of age maximum years current employees not completing months of service with employer maximum of months new employees not completing months of service with employer maximum months employees who are non-u s citizens eligible employees -- each additional employee is dollar_figure attach a separate list if necessary employee last name first name fee peggy dollar_figure albers add fee amounts to calculate your total annual fee for agriplan or bizplan total fee dollar_figure available benefits check the benefits available to the eligible_employee employee and family medical or medical related health insurance dental insurance medical or medical related expense reimbursement please indicate amount below this does not include premiums dollar_figure maximum amount of medical reimbursement available per eligible_employee for plan_year employee only term life_insurance - dollar_figure max death_benefit disability insurance authorization the undersigned employer darwin albers hereby executes this agreement on the 21st day of date and the plan start shall be january 1st of this year reproduced literally during pursuant to the authorization that he signed to provide a medical reimbursement plan under agriplan through agribiz mr albers provided such a plan agriplan agribiz medical reimbursement plan for the benefit of ms albers and her family on date mr albers completed a preprinted application form entitled application_for individual health life_insurance mr albers’s wellmark application in that application mr albers applied to wellmark blue cross blue shield of south dakota wellmark for a so-called blue select health insurance_policy to cover himself ms albers and their dependent_children in mr albers’s wellmark application mr albers identified himself as applicant ms albers as spouse and each of their children as a dependent the portion of mr albers’s application entitled enrollment information stated in pertinent part the plan i am applying for is classic blue please circle one plan i plan ii plan iii plan iv plan a plan b this request for coverage is for check all that apply self spouse child ren blue select dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure are you also applying for the supplemental accident option 9yes no n a on plan a or b this application is for check all that apply new enrollment 9change 9adding removing dependent sec_4 indicate how you wish to be billed check all that apply monthly automatic account withdrawal required complete form m-3506 u 9quarterly semi-annually 9annually automatic account withdrawal complete form m-3506 u authorization for automatic account withdrawal the amount you are submitting for health insurance is dollar_figure make check payable to wellmark blue cross and blue shield of south dakota is any portion of the premium or benefits paid_by or on behalf of the small_group employer yes reason _______ no is the health benefit plan part of a plan or program for purposes of sec_125 or sec_106 of the irs code 9yes no creditable_coverage does any person named on this application have health care coverage now or did they have it within the last days 9no yes complete the following type of policy - company or individual family ind covered individual effective date termination_date insurance_company id number all yrs issue am republic 4mr albers circled dollar_figure under the blue select plan for which he was applying 5the word that appeared before the word issue is not legible 6the id number shown was mr albers’s social_security_number on date mr albers signed mr albers’s wellmark application as applicant and ms albers signed that form as spouse wellmark approved mr albers’s wellmark application and issued a health insurance_policy to him mr albers’s wellmark health policy that covered himself his spouse ms albers and their dependent_children premiums for mr albers’s wellmark health policy were paid directly by petitioners by checks drawn on a joint checking account that petitioners maintained during petitioners paid directly to the medical and dental providers listed below the amounts shown for services provided on the dates indicated 7the parties apparently inadvertently stipulated two copies of the same dollar_figure check no dated date and payable to wellmark mr albers’s social_security_number appeared as a notation on that check the parties agree that the dollar_figure deduction for employee benefit programs claimed in petitioners’ schedule f included dollar_figure of premiums_paid during for mr albers’s wellmark health policy claimed dollar_figure of health insurance premiums date health provider dr dillon dr bliss dr dillon dr valentine harrisburg booster club clm1 dr dillon the eye doctor’s dr bliss dr bliss dr kevin horner dr dillon the eye doctor’s amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure 1the record does not disclose what clm means the total of dollar_figure that petitioners paid directly to medical and dental providers during was paid_by the following methods dollar_figure was paid_by checks signed by mr albers and drawn on a joint checking account that petitioners maintained dollar_figure was paid_by charging a credit card issued in the name of peggy albers and the balance was paid_by a method not disclosed by the record around date ms albers submitted to agriplan a request for reimbursement of medical_expenses totaling dollar_figure that submission consisted of a preprinted form entitled employee 8the record does not disclose who paid ms albers’s credit card charges of dollar_figure benefit expense transmittal ms albers’s employee benefit expense form that ms albers had completed that form which ms albers signed as employee and mr albers signed as employer stated in pertinent part employee status gross w-2 wage to employees during other than benefits _______ benefit total sec_1 medical health insurance premium from sec_2 dollar_figure medical_expenses from plan_year from sec_3 and total dollar_figure read sign and date to the best of my ms albers knowledge and belief my statements in this transmittal are complete and true i am claiming only eligible expenses_incurred during the applicable_plan year s and for eligible_plan participants i certify that any part or all of these expenses have not been reimbursed previously under this or any other benefit plan and have not been previously claimed as a tax deduction the employee listed ms albers is or has been an employee for a 9no amount was shown in ms albers’s employee benefit ex- pense form as her gross w-2 wage during other than benefits sec_2 and of ms albers’s employee benefit expense form are not part of the record in this case 11the amount shown is the amount rounded down of the total ie dollar_figure of all of the medical_expenses shown in sec- tion medical_expenses quoted below portion or all of this plan_year i mr albers reviewed the expenses listed and these expenses have or will be reimbursed by the employer pursuant to the plan sec_3 medical_expenses year incurred name of care provider type of service amount_paid not covered by insurance date paid dillon dillon dillon dillon horner bliss bliss bliss siestra siestra dental dental dental dental dollar_figure dollar_figure dollar_figure dollar_figure orthodontist dollar_figure dental dental dental eye dr eye dr dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure valentine-hbc physical clm s v physicians strep test strep screening on date petitioners filed form_1040 u s indi- vidual income_tax return for their taxable_year petition- ers’ schedule f pertained to mr albers’s farming_business 12the record does not establish that the dollar_figure request for reimbursement reflected in ms albers’s employee benefit expense form was paid in or at any other time the parties agree that the dollar_figure deduction for employee benefit programs claimed in petitioners’ schedule f included dollar_figure claimed for services by medical and dental providers claimed dollar_figure of medical and dental expenses in that schedule petitioners claimed inter alia a deduction of dollar_figure for expenses for employee benefit programs respondent issued to petitioners a notice_of_deficiency notice for their taxable_year in that notice respondent determined to disallow the dollar_figure deduction that petitioners claimed in petitioners’ schedule f for employee benefit programs because it has not been established that the deduction claimed qualifies as an ordinary and necessary business_expense in the notice that respondent issued to petitioners for their taxable_year respondent also determined to allow petition- ers a self-employed health insurance deduction of dollar_figure because you are allowed an additional deduction for self-em- ployed health insurance opinion the parties submitted this case fully stipulated under rule that the parties submitted this case under that rule does not affect who has the burden_of_proof or the effect of a failure of proof rule b 95_tc_82 affd 943_f2d_22 8th cir the parties disagree over whether the burden_of_proof in this case shifts to respondent under sec_7491 in order for the burden_of_proof to shift to the commissioner of internal revenue under that section the taxpayer must provide credi- ble evidence with respect to any factual issue relevant to determining the tax_liability of the taxpayer and comply with the applicable_requirements of sec_7491 although sec_7491 does not define the term credible_evidence the legislative_history of the statute does the legislative_history of sec_7491 provides in pertinent part credible_evidence is the quality of evidence which after critical analysis the court would find suffi- cient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief h conf rept pincite 1998_3_cb_747 as discussed below there are factual issues relevant to determining the tax_liability of petitioners for the year at issue as to which petitioners have not introduced credible_evidence within the meaning of sec_7491 and as to which the burden_of_proof does not shift to respondent under that section we turn now to whether petitioners are entitled to deduct under sec_162 the dollar_figure for employee benefit programs claimed in petitioners’ schedule f a taxpayer including the owner of an unincorporated business like mr albers is entitled to deduct all the ordinary and necessary expenses paid or in- curred during the taxable_year in carrying on a trade or busi- ness sec_162 including any amount_paid to an employee pursuant to an employee_benefit_plan for an expense that such employee pays or incurs sec_162 sec_1_162-10 income_tax regsdollar_figure however a taxpayer like mr albers who owns an unincorporated business is not entitled to deduct health insur- ance costs that he pays or incurs for himself his spouse and his dependents except as provided in sec_162dollar_figure 13see francis v commissioner tcmemo_2007_33 14as applicable here sec_162 provides that a tax- payer like mr albers is entitled to deduct percent of any amount that such taxpayer paid_or_incurred during for insurance that constituted medical_care for such taxpayer such taxpayer’s spouse and such taxpayer’s children sec_162 provides in pertinent part sec_162 trade_or_business_expenses l special rules for health insurance costs of self-employed individuals -- allowance of deduction -- a in general --in the case of an indi- vidual who is an employee within the meaning of sec_401 there shall be allowed as a deduction under this section an amount equal to the applicable_percentage of the amount_paid during the taxable_year for in- surance which constitutes medical_care for the taxpayer his spouse and dependents b applicable_percentage --for purposes of subparagraph a the applicable_percentage shall be determined under the following table for taxable years beginning in calendar year-- the applicable_percentage is- through dollar_figure continued at the core of petitioners’ position that the dollar_figure for employee benefit programs claimed in petitioners’ schedule f is deductible under sec_162 are petitioners’ contentions that the payment of medical_expenses and insurance premiums were made on behalf of peggy albers a bona_fide employee of darwin albers’s farm business pursu- ant to a valid sec_105 health plan agriplan agribiz medical reimbursement plan therefore peti- tioners are entitled to deduct the reimbursements as an employee_benefits program expense on their schedule f the claimed dollar_figure of health insurance premiums were paid directly on behalf of peggy albers an employee to reimburse her for the medical expense incurred by her spouse pursuant to the sec_105 plan agriplan agribiz medical reimbursement plan peggy albers requested that her employer pay for these out-of-pocket medical_expenses the claimed dollar_figure of medical and dental expenses and the expenses were in turn paid directly by the employer darwin albers and there is no provision in sec_105 or the plan provided by darwin albers the agriplan agribiz medical reimbursement plan that prohibits the employer from paying the medical expense directly to the provider rather than reimbursing the employee in fact sec_105 explicitly provides that expenses can be paid ‘directly or indirectly ’ to the employee to reimburse the employee for expenses_incurred by her her spouse or dependents for medical_care continued the legislative_history under sec_162 establishes that that statute was enacted to reduce the disparity between the tax treatment of owners of incorporated and unincorporated busi- nesses s rept pincite see also h rept pincite in advancing the foregoing contentions petitioners misun- derstand and or misstate the provisions of sec_105 sec_105 on which petitioners rely provides in pertinent part sec_105 amounts received under accident and health_plans b amounts expended for medical_care -- gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for ex- penses incurred by him for the medical_care as defined in sec_213 of the tax- payer his spouse and his dependents emphasis added contrary to petitioners’ contentions sec_105 addresses a situation where certain amounts described in sec_105 a are paid directly or indirectly to a taxpayer to reimburse the taxpayer for the expenses that such taxpayer incurred for the medical_care of such taxpayer such taxpayer’s spouse and such taxpayer’s dependents sec_105 provides a amounts attributable to employer contributions --except as otherwise provided in this section amounts received by an employee through acci- dent or health insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contribu- tions by the employer which were not includible in the gross_income of the employee or are paid_by the employer with respect to the claimed dollar_figure of health insurance premiums for mr albers’s wellmark health policy the record establishes and petitioners concede that mr albers the applicant and primary insured under that policy incurred such premiums with respect to the claimed dollar_figure of medical and dental expenses petitioners have failed to produce evidence let alone credible_evidence see sec_7491 that establishes that ms albers and not mr albers incurred or paid dollar_figure of such expenses although the record establishes that ms albers charged to her credit card and thus incurred dollar_figure of the claimed dollar_figure of medical and dental expenses petitioners have failed to produce evidence let alone credible_evidence see sec_7491 that establishes that her employer mr albers paid those charges on her behalf or that her employer mr albers reimbursed her for her payment of those chargesdollar_figure on the record before us we find that petitioners have failed to establish that her employer mr albers paid directly or indirectly to ms albers pursuant to the agriplan agribiz 16petitioners concede on brief that the claimed dollar_figure of health insurance premiums were incurred by her ms albers’s spouse mr albers and not by her the parties stipulated that those premiums were paid_by check from petitioners’ joint checking account mr albers’s social_security_number appeared as a notation on the check that is in the record in this case and that paid a portion of such claimed premiums during the year at issue 17the parties stipulated that dollar_figure of the claimed dollar_figure of medical and dental expenses was paid directly by petitioners medical reimbursement plan the claimed dollar_figure of health insurance premiums and the claimed dollar_figure of medical and dental expenses to reimburse her for expenses that she incurred or paid for the medical_care of herself her spouse mr albers and or her dependent_children see sec_105 on that record we further find that petitioners have failed to establish that any portion of such claimed premiums and such claimed expenses is an ordinary_and_necessary_expense paid_or_incurred by mr albers in carrying on his farming businessdollar_figure see sec_162 sec_1_162-10 income_tax regs based upon our examination of the entire record before us we find that petitioners have failed to establish that they are entitled under sec_162 to the dollar_figure deduction for em- ployee benefit programs claimed in petitioners’ schedule fdollar_figure 18petitioners’ reliance on revrul_71_588 1971_2_cb_91 is misplaced in that revenue_ruling a taxpayer who operated a sole_proprietorship with several full time employees including his spouse had an accident_and_health_plan covering all employees and their families during the year involved in revrul_71_588 two employees including the taxpayer’s spouse incurred expenses for medical_care for themselves their spouses and their children and were reimbursed pursuant to the taxpayer’s plan revrul_71_588 held that the reimbursed amounts received by the employees are not includible in their gross_income pursuant to sec_105 and that such amounts are deductible by the taxpayer under sec_162 revrul_71_588 unlike the instant case involved employees who incurred certain expenses for medical_care and who were reimbursed by their employer for the expenses that they incurred 19as discussed above respondent allowed in the notice that respondent issued to petitioners for their taxable_year dollar_figure of the claimed dollar_figure of health insurance premiums as a continued we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent continued deduction for self-employee health insurance see sec_162
